Citation Nr: 1633169	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-28 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for PTSD with anxiety.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006.  The Veteran received the Combat Action Ribbon.

This appeal comes before the Department Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2013 rating decision of the VA Regional Office in San Diego, California.

The Board notes that additional records, including the Gulf War examination from 2015, were added to claims file without issuance of a Supplemental Statement of the Case (SSOC) that adjudicated these issues on the regional level.  However, regarding the claim for right ear hearing loss, the additional evidence associated with the claims file is not relevant to the issue currently on appeal before the Board.  Thus, neither a waiver of Agency of Original Jurisdiction review nor a remand for a Supplemental Statement of the Case is required regarding the right ear hearing loss claim only.  See 38 U.S.C.A. § 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015).

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for headaches, a low back disability, PTSD, a bilateral knee disability, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

A current right ear hearing loss disability for VA purposes is not shown by the competent evidence of record. 


CONCLUSION OF LAW

A right ear hearing disability was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding the claim for right ear hearing loss, in a correspondence dated in March 2013 prior to the November 2013 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All service treatment records and post service medical records have been associated with the claims file. 

VA has a duty to assist a veteran in the development of the claim, to include providing an examination when indicated.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was afforded a VA examination in October 2013.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, including his claims file and the service treatment records contained therein, recorded his current complaints, conducted an appropriate interview examination, and rendered appropriate opinions consistent with the remainder of the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Board observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2015).  The Veteran was afforded the opportunity to testify before a Veterans Law Judge and declined.  Therefore, the duties to notify and assist have been met.

Analysis - Right Ear Hearing Loss

The Veteran essentially contends that he has current right ear hearing loss that is due to service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In October 2013, the Veteran was afforded a VA examination.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2015).  In this case, there is no clinical evidence in the claims file diagnosing a right ear hearing loss disability in accordance with applicable law as no auditory threshold was 40 decibels or higher, or threshold for at least frequency 26 decibels or higher.  The 2013 VA examiner specifically opined the Veteran had no current right ear hearing loss, only left ear hearing loss, and the applicable VA laws confirm that the Veteran does not have impaired hearing that is considered to be a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the competent medical evidence of record does not indicate the presence of a diagnosed wrist disability at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as right ear hearing loss is not clinically demonstrated, there is no need to discuss whether this disability was incurred in service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the medical evidence of record does not show that he has a diagnosed right ear hearing disability.  The October 2013 examination was negative for right ear hearing loss. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

First, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2015).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2015).  While the October 2013 VA examination noted that the Veteran did not have an exposure to a traumatic event, the Veteran received the Combat Action Ribbon, and the Veteran's claimed stressors are related to his involvement in combat operations in the Gulf War.  Therefore exposure to the Veteran's claimed stressors is conceded. 
Furthermore, since the Veteran's 2013 VA psychiatric examination, the Veteran has received treatment at Sun Valley Research Center and from M.T.D., MFT; and his Vet Center records were not associated with claims file at the time of examination.  Therefore, these outstanding records should be obtained, and then the Veteran should be afforded a new VA psychiatric examination after the above development, and this examination should take into account any treatment records, as well as the conceded stressors.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Next, while the most recent VA examination of record regarding the Veteran's knees took place in April 2015, and the examiner noted the Veteran had no current knee diagnosis, the VA examination from October 2013 notes a diagnosis of patellofemoral pain syndrome.  Therefore, upon remand, a new examination should be afforded to the Veteran to determine what diagnosis if any the Veteran has had at any point during the appeal period, and whether this diagnosis is related to service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently).

Next, the April 2015 VA examination noted the Veteran had right shoulder impingement syndrome, and while the examiner stated it was not related to Gulf War environmental hazards, the examiner did not opine whether it was related to any other incident in service.  Therefore, upon remand the Veteran should be afforded a VA examination to determine whether his right shoulder impingement is as likely as not related to service.  See Barr, supra. 

Finally, it appears that that the despite new evidence being associated with the claims file after the Statement of the Case (SOC), the RO has not issued as required a Supplemental Statement of the Case (SSOC) that addressed the most recent evidence, including the 2015 Gulf War examination. 38 C.F.R. § 19.31.   

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain any outstanding private treatment records from Sun Valley Research Center and from M.T.D., MFT related to his claimed psychiatric disorder.  

2.  Schedule a VA examination to provide an opinion concerning the nature and etiology of the Veteran's claimed PTSD with anxiety.  The claims file, including the electronic claims file must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 

a.  Please opine whether the Veteran has a current diagnosis of PTSD which is at least as likely as not (a 50 percent or greater probability ) related to his claimed in-service stressors (exposure to which have been conceded due to combat).

Attention is directed to treatment records from Sun Valley Research Center; M.T.D., MFT; and the Yuma Vet Center noting a diagnosis of PTSD. 

b.  Identify any other diagnosed acquired psychiatric disorders and state whether it is at least as likely as not (a 50 percent or greater probability) that the acquired psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

3.  Schedule a VA examination to provide an opinion concerning the nature and etiology of the Veteran's claimed bilateral knee disability.  The claims file, including the electronic claims file must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 

a.  Please opine whether the Veteran has had a bilateral knee disability, including patellofemoral pain syndrome, at any point during the appeal period. 

b.  State whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed bilateral knee disability during the appeal period began in or is etiologically related to any incident of the Veteran's military service.

4.  Schedule a VA examination to provide an opinion concerning the nature and etiology of the Veteran's claimed right shoulder disability, including right shoulder impingement syndrome.  The claims file, including the electronic claims file must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 

State whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder impingement syndrome began in or is etiologically related to any incident of the Veteran's military service.

All findings must be reported in detail and all indicated testing must be accomplished.  The examiners are asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case addressing all evidence associated with the claims file since the SOC and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


